Ex. 10.10


SEMPRA ENERGY
SEVERANCE PAY AGREEMENT

THIS AGREEMENT

(this "Agreement"), dated as of ____________ (the "Effective Date") is made by
and between SEMPRA ENERGY, a California corporation, and ________________ (the
"Executive").



WHEREAS

, the Executive is currently employed by Sempra Energy or a subsidiary of Sempra
Energy (Sempra Energy and its subsidiaries are hereinafter collectively referred
to as the "Company") as _________________; and



WHEREAS

, the Board of Directors of Sempra Energy (the "Board") has determined that it
is in the best interests of the Company to institute formalized severance
arrangements for certain of the executives of the Company, including the
Executive.



NOW, THEREFORE

, in consideration of the premises and mutual covenants herein contained, the
Company and the Executive hereby agree as follows:



Section 1.

Definitions

. For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:  

"Accounting Firm" has the meaning assigned thereto in Section 9(b) hereof.

 

"Act" has the meaning assigned thereto in Section 2 hereof.

 

"Affiliate" has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

 

"Beneficial Owner" has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

 

"Buyer" has the meaning assigned thereto in Section 17(i) hereof.

 

"Cause" means (a) Prior to a Change in Control, (i) the willful failure by the
Executive to substantially perform the Executive's duties with the Company
(other than any such failure resulting from the Executive's incapacity due to
physical or mental illness, (ii) the grossly negligent performance of such
obligations referenced in clause (i) of this definition, (iii) the Executive's
gross insubordination; and/or (iv) the Executive's commission of one or more
acts of moral turpitude that constitute a violation of applicable law (including
but not limited to a felony) which have or result in an adverse effect on the
Company, monetarily or otherwise, or one or more significant acts of dishonesty.
For purposes of clause (i) of this definition, no act, or failure to act, on the
Executive's part shall be deemed "willful" unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive's act, or failure to act, was in the best interests of the Company.
(b) From and after a Change in Control, (i) the willful and continued failure by
the Executive to substantially perform the Executive's duties with the Company
(other than any such failure resulting from the Executive's incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination for Good Reason by the Executive pursuant to
Section 3 hereof) and/or (ii) the Executive's commission of one or more acts of
moral turpitude that constitute a violation of applicable law (including but not
limited to a felony) which have or result in an adverse effect on the Company,
monetarily or otherwise, or one or more significant acts of dishonesty. For
purposes of clause (i) of this definition, no act, or failure to act, on the
Executive's part shall be deemed "willful" unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive's act, or failure to act, was in the best interests of the Company.
Notwithstanding the foregoing, the Executive shall not be deemed terminated for
Cause pursuant to clause (i) of this definition unless and until the Executive
shall have been provided with reasonable notice of and, if possible, a
reasonable opportunity to cure the facts and circumstances claimed to provide a
basis for termination of the Executive's employment for Cause.

 

"Change in Control" shall be deemed to have occurred when:

      a. Any Person is or becomes the Beneficial Owner, directly or indirectly,
         of securities of the Company (not including in the securities
         beneficially owned by such Person any securities acquired directly from
         the Company or its Affiliates other than in connection with the
         acquisition by the Company or its Affiliates of a business)
         representing twenty percent (20%) or more of the combined voting power
         of the Company's then outstanding securities; or
      b. The following individuals cease for any reason to constitute a majority
         of the number of directors then serving: individuals who, on the
         Effective Date, constitute the Board and any new director (other than a
         director whose initial assumption of office is in connection with an
         actual or threatened election contest, including, but not limited to, a
         consent solicitation relating to the election of directors of the
         Company) whose appointment or election by the Board or nomination for
         election by the Company's shareholders was approved or recommended by a
         vote of at least two-thirds (2/3) of the directors then still in office
         who either were directors on the date hereof or whose appointment,
         election or nomination for election was previously so approved or
         recommended; or
      c. There is consummated a merger or consolidation of the Company or any
         direct or indirect subsidiary of the Company with any other
         corporation, other than (A) a merger or consolidation which would
         result in the voting securities of the Company outstanding immediately
         prior to such merger or consolidation continuing to represent (either
         by remaining outstanding or by being converted into voting securities
         of the surviving entity or any parent thereof), in combination with the
         ownership of any trustee or other fiduciary holding securities under an
         employee benefit plan of the Company, at least sixty percent (60%) of
         the combined voting power of the securities of the Company or such
         surviving entity or any parent thereof outstanding immediately after
         such merger or consolidation, or (B) a merger or consolidation effected
         to implement a recapitalization of the Company (or similar transaction)
         in which no Person is or becomes the Beneficial Owner, directly or
         indirectly, of securities of the Company (not including in the
         securities beneficially owned by such Person any securities acquired
         directly from the Company or its Affiliates other than in connection
         with the acquisition by the Company or its Affiliates of a business)
         representing twenty percent (20%) or more of the combined voting power
         of the Company's then outstanding securities; or
      d. The shareholders of the Company approve a plan of complete liquidation
         or dissolution of the Company or there is consummated an agreement for
         the sale or disposition by the Company of all or substantially all of
         the Company's assets, other than a sale or disposition by the Company
         of all or substantially all of the Company's assets to an entity, at
         least sixty percent (60%) of the combined voting power of the voting
         securities of which are owned by shareholders of the Company in
         substantially the same proportions as their ownership of the Company
         immediately prior to such sale.

      
     
     "Change in Control Date" means the date on which a Change in Control
     occurs.
     
      
     
     "Code" means the Internal Revenue Code of 1986, as amended.
     
      
     
     "Compensation Committee" means the compensation committee of the Board.
     
      
     
     "Consulting Period" has the meaning assigned thereto in Section 13(e)
     hereof.
     
      
     
     "Date of Termination" has the meaning assigned thereto in Section 3(b)
     hereof.
     
      
     
     "Disability" has the meaning set forth in the Company's long-term
     disability plan or its successor; provided, however, that the Board may not
     terminate the Executive's employment hereunder by reason of Disability
     unless (i) at the time of such termination there is no reasonable
     expectation that the Executive will return to work within the next ninety
     (90) day period and (ii) such termination is permitted by all applicable
     disability laws.
     
      
     
     "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
     the applicable rulings and regulations thereunder.
     
      
     
     "Excise Tax" has the meaning assigned thereto in Section 9(a) hereof.
     
      
     
     "Good Reason" means:

 a.  Prior to a Change in Control, the occurrence of any of the following
     without the prior written consent of the Executive, unless such act or
     failure to act is corrected prior to the Date of Termination specified in
     the Notice of Termination (as discussed in Section 3 hereof):
      i.    the assignment to the Executive of any duties materially
            inconsistent with the range of duties and responsibilities
            appropriate to a senior executive within the Company (such range
            determined by reference to past, current and reasonable practices
            within the Company);
      ii.   a material reduction in the Executive's overall standing and
            responsibilities within the Company, but not including (A) a mere
            change in title or (B) a transfer within the Company, which, in the
            case of both (A) and (B), does not adversely affect the Executive's
            overall status within the Company;
      iii.  a material reduction by the Company in the Executive's aggregate
            annualized compensation and benefits opportunities, except for
            across-the-board reductions (or modifications of benefit plans)
            similarly affecting all similarly situated executives (both of the
            Company and of any Person then in control of the Company) of
            comparable rank with the Executive;
      iv.   the failure by the Company to pay to the Executive any portion of
            the Executive's current compensation and benefits or any portion of
            an installment of deferred compensation under any deferred
            compensation program of the Company within thirty (30) days of the
            date such compensation is due;
      v.    any purported termination of the Executive's employment that is not
            effected pursuant to a Notice of Termination satisfying the
            requirements of Section 3 hereof; for purposes of this Agreement, no
            such purported termination shall be effective;
      vi.   the failure by the Company to obtain a satisfactory agreement from
            any successor of the Company requiring such successor to assume and
            agree to perform the Company's obligations under this Agreement, as
            contemplated in Section 15(c) hereof;
      vii.  the failure by the Company to provide the indemnification and D&O
            insurance protection Section 10 of this Agreement requires it to
            provide; or
      viii. the failure by the Company to comply with any material provision of
            this Agreement.

 b.  From and after a Change in Control, the occurrence of any of the following
     without the prior written consent of the Executive, unless such act or
     failure to act is corrected prior to the Date of Termination specified in
     the Notice of Termination (as discussed in Section 3 hereof):
      i.    an adverse change in the Executive's title, authority, duties,
            responsibilities or reporting lines as in effect immediately prior
            to the Change in Control;
      ii.   a reduction by the Company in the Executive's aggregate annualized
            compensation opportunities, except for across-the-board reductions
            in base salaries, annual bonus opportunities or long-term incentive
            compensation opportunities of less than ten percent (10%) similarly
            affecting all similarly situated executives (both of the Company and
            of any Person then in control of the Company) of comparable rank
            with the Executive; or the failure by the Company to continue in
            effect any material benefit plan in which the Executive participates
            immediately prior to the Change in Control, unless an equitable
            arrangement (embodied in an ongoing substitute or alternative plan)
            has been made with respect to such plan, or the failure by the
            Company to continue the Executive's participation therein (or in
            such substitute or alternative plan) on a basis not materially less
            favorable, both in terms of the amount of benefits provided and the
            level of the Executive's participation relative to other
            participants, as existed at the time of the Change in Control;
      iii.  the relocation of the Executive's principal place of employment
            immediately prior to the Change in Control Date (the "Principal
            Location") to a location which is both further away from the
            Executive's residence and more than thirty (30) miles from such
            Principal Location, or the Company's requiring the Executive to be
            based anywhere other than such Principal Location (or permitted
            relocation thereof), or a substantial increase in the Executive's
            business travel obligations outside of the Southern California area
            as of the Effective Date other than any such increase that (A)
            arises in connection with extraordinary business activities of the
            Company of limited duration and (B) is understood not to be part of
            the Executive's regular duties with the Company;
      iv.   the failure by the Company to pay to the Executive any portion of
            the Executive's current compensation and benefits or any portion of
            an installment of deferred compensation under any deferred
            compensation program of the Company within thirty (30) days of the
            date such compensation is due;
      v.    any purported termination of the Executive's employment that is not
            effected pursuant to a Notice of Termination satisfying the
            requirements of Section 3 hereof; for purposes of this Agreement, no
            such purported termination shall be effective;
      vi.   the failure by the Company to obtain a satisfactory agreement from
            any successor of the Company requiring such successor to assume and
            agree to perform the Company's obligations under this Agreement, as
            contemplated in Section 15(c) hereof;
      vii.  the failure by the Company to provide the indemnification and D&O
            insurance protection Section 10 of this Agreement requires it to
            provide; or
      viii. the failure by the Company to comply with any material provision of
            this Agreement.

     Following a Change in Control, the Executive's determination that an act or
     failure to act constitutes Good Reason shall be presumed to be valid unless
     such determination is deemed to be unreasonable by an arbitrator pursuant
     to the procedure described in Section 12 hereof. The Executive's right to
     terminate the Executive's employment for Good Reason shall not be affected
     by the Executive's incapacity due to physical or mental illness. The
     Executive's continued employment shall not constitute consent to, or a
     waiver of rights with respect to, any act or failure to act constituting
     Good Reason hereunder.

      
     
     "Gross-Up Payment" has the meaning assigned thereto in Section 9(a) hereof.
     
      
     
     "Incentive Compensation Awards" means awards granted under Incentive
     Compensation Plans providing the Executive with the opportunity to earn, on
     a year-by-year basis, annual and long-term incentive compensation.
     
      
     
     "Incentive Compensation Plans" means annual incentive compensation plans
     and long-term incentive compensation plans of the Company, which long-term
     incentive compensation plans may include plans offering stock options,
     restricted stock and other long-term incentive compensation.
     
      
     
     "Involuntary Termination" means (a) a termination of employment by the
     Company other than for Cause, death, or Disability, or (b) the Executive's
     resignation of employment with the Company for Good Reason; provided,
     however, that except as provided in the last paragraph of Section 6 hereof,
     a termination of the Executive's employment by reason of his retirement
     prior to a Change in Control shall not constitute an Involuntary
     Termination hereunder.
     
      
     
     "JAMS Rules" has the meaning assigned thereto in Section 12 hereof.
     
      
     
     "Notice of Termination" has the meaning assigned thereto in Section 3(a)
     hereof.
     
      
     
     "Payment" has the meaning assigned thereto in Section 9(a) hereof.
     
      
     
     "Person" has the meaning set forth in section 3(a)(9) of the Exchange Act,
     as modified and used in sections 13(d) and 14(d) thereof, except that such
     term shall not include (i) the Company or any of its Affiliates, (ii) a
     trustee or other fiduciary holding securities under an employee benefit
     plan of the Company or any of its Affiliates, (iii) an underwriter
     temporarily holding securities pursuant to an offering of such securities,
     (iv) a corporation owned, directly or indirectly, by the shareholders of
     the Company in substantially the same proportions as their ownership of
     stock of the Company, or (v) a person or group as used in Rule 13d-1(b)
     promulgated under the Exchange Act.
     
      
     
     "Post-Change in Control Accrued Obligations" has the meaning assigned
     thereto in Section 6(a) hereof.
     
      
     
     "Post-Change in Control Severance Payment" has the meaning assigned thereto
     in Section 6 hereof.
     
      
     
     "Pre-Change in Control Accrued Obligations" has the meaning assigned
     thereto in Section 5(a) hereof.
     
      
     
     "Pre-Change in Control Severance Payment" has the meaning assigned thereto
     in Section 5 hereof.
     
      
     
     "Principal Location" has the meaning assigned thereto in clause (b)(iii) of
     the definition of Good Reason, above.
     
      
     
     "Proprietary Information" has the meaning assigned thereto in Section 13(a)
     hereof.
     
      
     
     "Release" has the meaning assigned thereto in Section 13(d) hereof.
     
      
     
     "SERP" has the meaning assigned thereto in Section 6(b) hereof.
     
      
     
     "Underpayment" has the meaning assigned thereto in Section 9(b) hereof.

     Section 2.
     
     Sarbanes-Oxley Act of 2002
     
     . Notwithstanding anything herein to the contrary, if the Company
     determines, in its good faith judgment, that any provision of this
     Agreement is likely to be interpreted as a personal loan prohibited by the
     Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
     thereunder (the "Act"), then such provision shall be modified as necessary
     or appropriate so as to not violate the Act; and if this cannot be
     accomplished, then the Company shall use its reasonable efforts to provide
     the Executive with similar, but lawful, substitute benefit(s) at a cost to
     the Company not to significantly exceed the amount the Company would have
     otherwise paid to provide such benefit(s) to the Executive. In addition, if
     the Executive is required to forfeit or to make any repayment of any
     compensation or benefit(s) to the Company under the Act or any other law,
     such forfeiture or repayment shall not constitute Good Reason.
     
     Section 3.
     
     Notice and Date of Termination

 c.  Any termination of the Executive's employment by the Company or by the
     Executive shall be communicated by a written notice of termination to the
     other party (the "Notice of Termination"). Where applicable, the Notice of
     Termination shall indicate the specific termination provision in this
     Agreement relied upon and shall set forth in reasonable detail the facts
     and circumstances claimed to provide a basis for termination of the
     Executive's employment under the provision so indicated. Unless the Board
     determines otherwise, a Notice of Termination by the Executive alleging a
     termination for Good Reason must be made within 180 days of the act or
     failure to act that the Executive alleges to constitute Good Reason.
 d.  The date of the Executive's termination of employment with the Company (the
     "Date of Termination") shall be determined as follows: (i) if the
     Executive's employment is terminated by the Company, either with or without
     Cause, the Date of Termination shall be the date specified in the Notice of
     Termination (which, in the case of a termination by the Company other than
     for Cause, shall not be less than two (2) weeks from the date such Notice
     of Termination is given unless the Company elects to pay the Executive, in
     addition to any other amounts payable hereunder, an amount equal to two (2)
     weeks of the Executive's Annual Base Salary in effect on the Date of
     Termination), and (ii) if the basis for the Executive's Involuntary
     Termination is his resignation for Good Reason, the Date of Termination
     shall be determined by the Company, but shall not in any event be less than
     fifteen (15) days nor more than sixty (60) days from the date such Notice
     of Termination is given.
     
     
     
     

     Section 4.
     
     Termination from the Board
     
     . Upon the termination of the Executive's employment for any reason, the
     Executive's membership on the Board, the board of directors of any of the
     Company's Affiliates, any committees of the Board and any committees of the
     board of directors of any of the Company's Affiliates, if applicable, shall
     be automatically terminated.
     
     Section 5.
     
     Severance Benefits upon Involuntary Termination Prior to Change in Control

     Except as provided in Section 6 and Section 17(i) hereof, in the event of
     the Involuntary Termination of the Executive prior to a Change in Control,
     the Company shall pay the Executive, in one lump sum cash payment as soon
     as practicable following such Involuntary Termination, (A) the full amount
     of any earned but unpaid Annual Base Salary through the Date of Termination
     at the rate in effect on such date, plus (B) an amount (the "Pre-Change in
     Control Severance Payment") equal to [one-half (1/2) or one (1)] times the
     sum of (X) the Executive's Annual Base Salary as in effect on the Date of
     Termination and (Y) the greater of his average annual bonus payment for the
     two (2) years immediately preceding the Date of Termination or the average
     of his target bonuses for the two (2) years immediately preceding the Date
     of Termination. In addition to the Pre-Change in Control Severance Payment,
     the Executive shall be entitled to the following additional benefits:

 e.  Accrued Obligations. The Company shall pay the Executive a lump sum amount
     in cash equal to the sum of (A) the Executive's Annual Base Salary through
     the Date of Termination to the extent not theretofore paid, (B) an amount
     equal to any annual Incentive Compensation Awards earned with respect to
     fiscal years ended prior to the year that includes the Date of Termination
     to the extent not theretofore paid, (C) any accrued and unpaid vacation, if
     any, and (D) reimbursement for unreimbursed business expenses, if any,
     properly incurred by the Executive in the performance of his duties in
     accordance with policies established from time to time by the Board. (The
     amounts specified in clauses (A), (B), (C) and (D) shall be hereinafter
     referred to as the "Pre-Change in Control Accrued Obligations").
 f.  Equity Based Compensation. The Executive shall retain all rights to any
     equity-based compensation awards to the extent set forth in the applicable
     plan and/or award agreement.
 g.  Welfare Benefits. Subject to Section 11 below, for a period of [six (6) or
     twelve (12) months] following the Date of Termination (and an additional
     [six (6) or twelve (12) months] if the Executive provides consulting
     services under Section 13(e) hereof), the Executive and his dependents
     shall be provided with health insurance benefits substantially similar to
     those provided to the Executive and his dependents immediately prior to the
     Date of Termination; provided, however, that such benefits shall be
     provided on substantially the same terms and conditions and at the same
     cost to the Executive as in effect immediately prior to the Date of
     Termination.
 h.  Outplacement Services. The Executive shall receive outplacement services
     suitable to his position for a period of [twelve (12), eighteen (18) or
     twenty-four (24) months] following the Date of Termination, in the
     aggregate amount not to exceed $50,000. Notwithstanding the foregoing, the
     Executive shall cease to receive outplacement services on the date the
     Executive accepts employment with a subsequent employer.
 i.  Financial Planning Services. The Executive shall receive financial planning
     services for a period of [twelve (12), eighteen (18) or twenty-four (24)
     months] following the Date of Termination, at a level consistent with the
     benefits provided under the Company's financial planning program for the
     Executive as in effect immediately prior to the Date of Termination.
 j.  Deferral of Payments. The Executive shall have the right to elect to defer
     any lump sum payments received by the Executive pursuant to this Section 5
     under the terms and conditions of the Company's nonqualified deferred
     compensation plan.
     
     
     
     

     Section 6.
     
     Severance Benefits upon Involuntary Termination in Connection with and
     after Change in Control

     Notwithstanding the provisions of Section 5 above, in the event of the
     Involuntary Termination of the Executive within two (2) years following a
     Change in Control, in lieu of the payments described in Section 5 above,
     the Company shall pay the Executive, in one lump sum cash payment as soon
     as practicable following such Involuntary Termination, (A) the full amount
     of any earned but unpaid Annual Base Salary through the Date of Termination
     at the rate in effect on such date, plus (B) an amount (the "Post-Change in
     Control Severance Payment") equal to [one (1) or two (2)] times the sum of
     (X) the Executive's Annual Base Salary as in effect immediately prior to
     the Change in Control or the Date of Termination, whichever is greater, and
     (Y) the greater of his average annual bonus payment for the two (2) years
     immediately preceding the Date of Termination or the average of his target
     bonuses for the two (2) years immediately preceding the Date of
     Termination. In addition to the Post-Change in Control Severance Payment,
     the Executive shall be entitled to the following additional benefits:

 k.  Accrued Obligations. The Company shall pay the Executive a lump sum amount
     in cash equal to the sum of (A) the Executive's Annual Base Salary through
     the Date of Termination to the extent not theretofore paid, (B) an amount
     equal to any annual Incentive Compensation Awards earned with respect to
     fiscal years ended prior to the year that includes the Date of Termination
     to the extent not theretofore paid, (C) any accrued and unpaid vacation, if
     any, (D) reimbursement for unreimbursed business expenses, if any, properly
     incurred by the Executive in the performance of his duties in accordance
     with policies established from time to time by the Board, and (E) an amount
     equal to the target amount payable under any annual Incentive Compensation
     Awards for the fiscal year that includes the Date of Termination or, if
     greater, the average of the three (3) years' highest gross annual bonus
     awards, not necessarily consecutive, paid by the Company (or its
     predecessor) to the Executive under the Company's Executive Incentive Plan
     (or any predecessor or successor plan) in the five (5) years preceding the
     year of Termination multiplied by a fraction the numerator of which shall
     be the number of days from the beginning of such fiscal year to and
     including the Date of Termination and the denominator of which shall be
     365, in each case to the extent not theretofore paid. (The amounts
     specified in clauses (A), (B), (C), (D) and (E) shall be hereinafter
     referred to as the "Post-Change in Control Accrued Obligations").
     [Pension Supplement. The Executive shall receive a lump sum cash payment
     representing the present value as of the Date of Termination of his or her
     Supplemental Retirement Plan ("SERP") benefits [if eligible], to be
     calculated as if the Executive had reached age 62 (or his or her actual age
     if older), and applying either the applicable early retirement factors
     under the Company's tax-qualified retirement plan, if the Executive is less
     than age 62 but at least age 55, or actuarially determined early retirement
     factors if the Executive is less than age 55 and the applicable lump-sum
     factors under the Company's tax-qualified retirement plan; and the
     Executive's termination shall be a "Qualifying Termination" as defined in
     the Split Dollar Life Insurance Agreement, if any, entered into between the
     Executive and the Company.]
 l.  Equity-Based Compensation. Notwithstanding the provisions of any applicable
     equity-compensation plan or award agreement to the contrary, all
     equity-based Incentive Compensation Awards (including, without limitation,
     stock options, stock appreciation rights, restricted stock awards,
     restricted stock units, performance share awards, awards covered under
     Section 162(m) of the Code, and dividend equivalents) held by the Executive
     shall immediately vest and become exercisable or payable, as the case may
     be, as of the Date of Termination, to be exercised or paid, as the case may
     be, in accordance with the terms of the applicable Incentive Compensation
     Plan and Incentive Compensation Award agreement, and any restrictions on
     any such Incentive Compensation Awards shall automatically lapse; provided,
     however, that any such awards granted on or after June 26, 1998 shall
     remain outstanding and exercisable until the earlier of (A) the later of
     eighteen (18) months following the Date of Termination or the period
     specified in the applicable Incentive Compensation Award agreements or (B)
     the expiration of the original term of such Incentive Compensation Award
     (it being understood that all Incentive Compensation Awards granted prior
     to or after June 26, 1998 shall remain outstanding and exercisable for a
     period that is no less than that provided for in the applicable agreement
     in effect as of the date of grant).
 m.  Welfare Benefits. Subject to Section 11 below, for a period of [six (6),
     twelve (12) or twenty-four (24)] months following the Date of Termination
     (and an additional twelve (12) months if the Executive provides consulting
     services under Section 13(e) hereof), the Executive and his dependents
     shall be provided with life, disability, accident and health insurance
     benefits substantially similar to those provided to the Executive and his
     dependents immediately prior to the Date of Termination or the Change in
     Control Date, whichever is more favorable to the Executive; provided,
     however, that such benefits shall be provided on substantially the same
     terms and conditions and at the same cost to the Executive as in effect
     immediately prior to the Date of Termination or the Change in Control Date,
     whichever is more favorable to the Executive.
 n.  Outplacement Services. The Executive shall receive outplacement services
     suitable to his position for a period of [eighteen (18), twenty-four (24)
     or thirty-six (36)] months following the Date of Termination, in the
     aggregate amount not to exceed $50,000. Notwithstanding the foregoing, the
     Executive shall cease to receive outplacement services on the date the
     Executive accepts employment with a subsequent employer.
 o.  Financial Planning Services. The Executive shall receive financial planning
     services for a period of [eighteen (18), twenty-four (24) or thirty-six
     (36)] months following the Date of Termination, at a level consistent with
     the benefits provided under the Company's financial planning program for
     the Executive as in effect immediately prior to the Date of Termination.
 p.  Deferral of Payments. The Executive shall have the right to elect to defer
     any lump sum payments received by the Executive pursuant to this Section 6
     under the terms and conditions of the Company's nonqualified deferred
     compensation plan.

     Notwithstanding anything contained herein, if a Change in Control occurs
     and the Executive's employment with the Company is terminated by reason of
     an Involuntary Termination prior to the Change in Control Date, and if such
     termination of employment (i) was at the request of a third party who has
     taken steps reasonably calculated to effect the Change in Control or (ii)
     otherwise arose in connection with or in anticipation of the Change in
     Control, then the Executive shall, in lieu of the payments described in
     Section 5 hereof, be entitled to the Post-Change in Control Severance
     Payment and the additional benefits described in this Section 6 as if such
     Involuntary Termination had occurred within two (2) years following the
     Change in Control.

     Section 7.
     
     Severance Benefits upon Termination by the Company for Cause or by the
     Executive Other than for Good Reason
     
     . If the Executive's employment shall be terminated for Cause, or if the
     Executive terminates employment other than for Good Reason, the Company
     shall have no further obligations to the Executive under this Agreement
     other than the Pre-Change in Control Accrued Obligations and any amounts or
     benefits described in Section 10 hereof.
     
     Section 8.
     
     Severance Benefits upon Termination due to Death or Disability
     
     . If the Executive's employment shall terminate by reason of death or
     Disability, the Company shall pay the Executive or his estate, as the case
     may be, the Post-Change in Control Accrued Obligations and any amounts or
     benefits described in Section 10 hereof. Such payments shall be in addition
     to those rights and benefits to which the Executive or his estate may be
     entitled under the relevant Company plans or programs.
     
     Section 9.
     
     Certain Additional Payments by the Company
     
     .

 q.  Anything in this Agreement to the contrary notwithstanding and except as
     set forth below, in the event it shall be determined that any payment or
     distribution in the nature of compensation (within the meaning of Section
     280G(b)(2) of the Code) to or for the benefit of the Executive, whether
     paid or payable pursuant to this Agreement or otherwise (the "Payment")
     would be subject (in whole or in part) to the excise tax imposed by Section
     4999 of the Code, together with any interest or penalties imposed with
     respect to such excise tax (collectively, the "Excise Tax"), then the
     Executive shall be entitled to receive an additional payment (the "Gross-Up
     Payment") in an amount such that, after payment by the Executive of all
     taxes (and any interest or penalties imposed with respect to such taxes),
     including, without limitation, any income taxes (and any interest and
     penalties imposed with respect thereto) and Excise Tax imposed upon the
     Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
     equal to the Excise Tax imposed upon the Payment. The Company's obligation
     to make Gross-Up Payments under this Section 9 shall not be conditioned
     upon the Executive's termination of employment. For purposes of determining
     the amount of any Gross-Up Payment, the Executive shall be deemed to pay
     federal income tax at the highest marginal rate of federal income taxation
     in the calendar year in which the Gross-Up Payment is to be made and state
     and local income taxes at the highest marginal rate of taxation in the
     state and locality of the Executive's residence on the date on which the
     Gross-Up Payment is calculated for purposes of this Section 9, net of the
     maximum reduction in federal income taxes which could be obtained from
     deduction of such state and local taxes, and taking into consideration the
     phase-out of the Executive's itemized deductions under federal income tax
     law.
 r.  Subject to the provisions of Section 9(c) below, all determinations
     required to be made under this Section 9, including whether and when a
     Gross-Up Payment is required, the amount of such Gross-Up Payment and the
     assumptions to be utilized in arriving at such determination, shall be made
     by a nationally recognized accounting firm as may be agreed by the Company
     and the Executive (the "Accounting Firm"); provided, that the Accounting
     Firm's determination shall be made based upon "substantial authority"
     within the meaning of Section 6662 of the Code. The Accounting Firm shall
     provide detailed supporting calculations to both the Company and the
     Executive within fifteen (15) business days of the receipt of notice from
     the Executive that there has been a Payment or such earlier time as is
     requested by the Company. All fees and expenses of the Accounting Firm
     shall be borne solely by the Company. Any Gross-Up Payment, as determined
     pursuant to this Section 9, shall be paid by the Company to the Executive
     within five (5) days of the receipt of the Accounting Firm's determination.
     Any determination by the Accounting Firm shall be binding upon the Company
     and the Executive. As a result of the uncertainty in the application of
     Section 4999 of the Code at the time of the initial determination by the
     Accounting Firm hereunder, it is possible that Gross-Up Payments that will
     not have been made by the Company should have been made (the
     "Underpayment"), consistent with the calculations required to be made
     hereunder. In the event the Company exhausts its remedies pursuant to
     Section 9(c) below and the Executive thereafter is required to make a
     payment of any Excise Tax, the Accounting Firm shall determine the amount
     of the Underpayment that has occurred, and any such Underpayment shall be
     promptly paid by the Company to or for the benefit of the Executive.
 s.  The Executive shall notify the Company in writing of any claim by the
     Internal Revenue Service that, if successful, would require the payment by
     the Company of the Gross-Up Payment. Such notification shall be given as
     soon as practicable, but no later than ten (10) business days after the
     Executive is informed in writing of such claim. The Executive shall apprise
     the Company of the nature of such claim and the date on which such claim is
     requested to be paid. The Executive shall not pay such claim prior to the
     expiration of the thirty (30) day period following the date on which the
     Executive gives such notice to the Company (or such shorter period ending
     on the date that any payment of taxes with respect to such claim is due).
     If the Company notifies the Executive in writing prior to the expiration of
     such period that the Company desires to contest such claim, the Executive
     shall:
      i.   give the Company any information reasonably requested by the Company
           relating to such claim,
      ii.  take such action in connection with contesting such claim as the
           Company shall reasonably request in writing from time to time,
           including, without limitation, accepting legal representation with
           respect to such claim by an attorney reasonably selected by the
           Company,
      iii. cooperate with the Company in good faith in order effectively to
           contest such claim, and
      iv.  permit the Company to participate in any proceedings relating to such
           claim;

     provided, however

     , that the Company shall bear and pay directly all costs and expenses
     (including additional interest and penalties) incurred in connection with
     such contest, and shall indemnify and hold the Executive harmless, on an
     after-tax basis, for any Excise Tax, income tax or any other taxes
     (including interest and penalties) imposed as a result of such
     representation and payment of costs and expenses. Without limitation on the
     foregoing provisions of this Section 9(c), the Company shall control all
     proceedings taken in connection with such contest, and, at its sole
     discretion, may pursue or forgo any and all administrative appeals,
     proceedings, hearings and conferences with the applicable taxing authority
     in respect of such claim and may, at its sole discretion, either direct the
     Executive to pay the tax claimed and sue for a refund or contest the claim
     in any permissible manner, and the Executive agrees to prosecute such
     contest to a determination before any administrative tribunal, in a court
     of initial jurisdiction and in one or more appellate courts, as the Company
     shall determine;
     provided, however
     , that if the Company directs the Executive to pay such claim and sue for a
     refund, the Company shall advance the amount of such payment to the
     Executive, on an interest-free basis, and shall indemnify and hold the
     Executive harmless, on an after-tax basis, from any Excise Tax, income tax
     or any other taxes (including interest or penalties) imposed with respect
     to such advance or with respect to any imputed income in connection with
     such advance; and
     provided, further
     , that any extension of the statute of limitations relating to payment of
     taxes for the taxable year of the Executive with respect to which such
     contested amount is claimed to be due is limited solely to such contested
     amount. Furthermore, the Company's control of the contest shall be limited
     to issues with respect to which the Gross-Up Payment would be payable
     hereunder, and the Executive shall be entitled to settle or contest, as the
     case may be, any other issue raised by the Internal Revenue Service or any
     other taxing authority.

     

 t.  If, after the receipt by the Executive of a Gross-Up Payment or an amount
     advanced by the Company pursuant to Section 9(c) above, the Executive
     becomes entitled to receive any refund with respect to the Excise Tax to
     which such Gross-Up Payment relates or with respect to such claim, the
     Executive shall (subject to the Company's complying with the requirements
     of Section 9(c) above, if applicable) promptly pay to the Company the
     amount of such refund (together with any interest paid or credited thereon
     after taxes applicable thereto). If, after the receipt by the Executive of
     an amount advanced by the Company pursuant to Section 9(c) above, a
     determination is made that the Executive shall not be entitled to any
     refund with respect to such claim and the Company does not notify the
     Executive in writing of its intent to contest such denial of refund prior
     to the expiration of thirty (30) days after such determination, then such
     advance shall be forgiven and shall not be required to be repaid, and the
     amount of such advance shall offset, to the extent thereof, the amount of
     Gross-Up Payment required to be paid.
 u.  Notwithstanding any other provision of this Section 9, the Company may, in
     its sole discretion, withhold and pay over to the Internal Revenue Service
     or any other applicable taxing authority, for the benefit of the Executive,
     all or any portion of any Gross-Up Payment, and the Executive hereby
     consents to such withholding. If such payment is made by the Company to the
     Internal Revenue Service or other applicable taxing authority, then the
     Executive shall not be entitled to payment pursuant to Section 9(b) above.
 v.  Any other liability for unpaid or unwithheld Excise Taxes shall be borne
     exclusively by the Company, in accordance with Section 3403 of the Code.
     The foregoing sentence shall not in any manner relieve the Company of any
     of its obligations under this Agreement.
     
     
     
     

     Section 10.
     
     Nonexclusivity of Rights
     
     . Nothing in this Agreement shall prevent or limit the Executive's
     continuing or future participation in any benefit, plan, program, policy or
     practice provided by the Company and for which the Executive may qualify
     (except with respect to any benefit to which the Executive has waived his
     rights in writing), including, without limitation, any and all
     indemnification arrangements in favor of the Executive (whether under
     agreements or under the Company's charter documents or otherwise), and
     insurance policies covering the Executive, nor shall anything herein limit
     or otherwise affect such rights as the Executive may have under any other
     contract or agreement entered into after the Effective Date with the
     Company. Amounts which are vested benefits or which the Executive is
     otherwise entitled to receive under any benefit, plan, policy, practice or
     program of, or any contract or agreement entered into with, the Company
     shall be payable in accordance with such benefit, plan, policy, practice or
     program or contract or agreement except as explicitly modified by this
     Agreement. At all times during the Executive's employment with the Company
     and thereafter, the Company shall provide the Executive with
     indemnification and D&O insurance insuring the Executive against insurable
     events which occur or have occurred while the Executive was a director or
     executive officer of the Company, on terms and conditions that are at least
     as generous as that then provided to any other current or former director
     or executive officer of the Company or any Affiliate.
     
     Section 11.
     
     Full Settlement; Mitigation
     
     . The Company's obligation to make the payments provided for in this
     Agreement and otherwise to perform its obligations hereunder shall not be
     affected by any set-off, counterclaim, recoupment, defense or other claim,
     right or action which the Company may have against the Executive or others,
     provided that nothing herein shall preclude the Company from separately
     pursuing recovery from the Executive based on any such claim. In no event
     shall the Executive be obligated to seek other employment or take any other
     action by way of mitigation of the amounts (including amounts for damages
     for breach) payable to the Executive under any of the provisions of this
     Agreement, and such amounts shall not be reduced whether or not the
     Executive obtains other employment.
     
     Section 12.
     
     Dispute Resolution
     
     .

     Any disagreement, dispute, controversy or claim arising out of or relating
     to this Agreement or the interpretation of this Agreement or any
     arrangements relating to this Agreement or contemplated in this Agreement
     or the breach, termination or invalidity thereof shall be settled by final
     and binding arbitration administered by JAMS in San Diego, California in
     accordance with the then existing JAMS arbitration rules applicable to
     employment disputes (the "JAMS Rules"); provided that, notwithstanding any
     provision in such rules to the contrary, in all cases the parties shall be
     entitled to reasonable discovery. In the event of such an arbitration
     proceeding, the Executive and the Company shall select a mutually
     acceptable neutral arbitrator from among the JAMS panel of arbitrators. In
     the event the Executive and the Company cannot agree on an arbitrator, the
     arbitrator shall be selected in accordance with the then existing JAMS
     Rules. Neither the Executive nor the Company nor the arbitrator shall
     disclose the existence, content or results of any arbitration hereunder
     without the prior written consent of all parties, except to the extent
     necessary to enforce any arbitration award in a court of competent
     jurisdiction. Except as provided herein, the Federal Arbitration Act shall
     govern the interpretation of, enforcement of and all proceedings under this
     agreement to arbitrate. The arbitrator shall apply the substantive law (and
     the law of remedies, if applicable) of the state of California, or federal
     law, or both, as applicable, and the arbitrator is without jurisdiction to
     apply any different substantive law. The arbitrator shall have the
     authority to entertain a motion to dismiss and/or a motion for summary
     judgment by any party and shall apply the standards governing such motions
     under the Federal Rules of Civil Procedure. The arbitrator shall render an
     award and a written, reasoned opinion in support thereof. Judgment upon the
     award may be entered in any court having jurisdiction thereof. The
     Executive shall not be required to pay any arbitration fee or cost that is
     unique to arbitration or greater than any amount he would be required to
     pay to pursue his claims in a court of competent jurisdiction.

     
     

     Section 13.
     
     Executive's Covenants
     
     .

 w.  Confidentiality. The Executive acknowledges that in the course of his
     employment with the Company, he has acquired non-public privileged or
     confidential information and trade secrets concerning the operations,
     future plans and methods of doing business ("Proprietary Information") of
     the Company and its Affiliates; and the Executive agrees that it would be
     extremely damaging to the Company and its Affiliates if such Proprietary
     Information were disclosed to a competitor of the Company and its
     Affiliates or to any other person or corporation. The Executive understands
     and agrees that all Proprietary Information has been divulged to the
     Executive in confidence and further understands and agrees to keep all
     Proprietary Information secret and confidential (except for such
     information which is or becomes publicly available other than as a result
     of a breach by the Executive of this provision or information the Executive
     is required by any governmental, administrative or court order to disclose)
     without limitation in time. In view of the nature of the Executive's
     employment and the Proprietary Information the Executive has acquired
     during the course of such employment, the Executive likewise agrees that
     the Company and its Affiliates would be irreparably harmed by any
     disclosure of Proprietary Information in violation of the terms of this
     paragraph and that the Company and its Affiliates shall therefore be
     entitled to preliminary and/or permanent injunctive relief prohibiting the
     Executive from engaging in any activity or threatened activity in violation
     of the terms of this paragraph and to any other relief available to them.
     Inquiries regarding whether specific information constitutes Proprietary
     Information shall be directed to the Company's Senior Vice President,
     Public Policy (or, if such position is vacant, the Company's then Chief
     Executive Officer); provided, that the Company shall not unreasonably
     classify information as Proprietary Information.
 x.  Non-Solicitation of Employees. The Executive recognizes that he possesses
     and will possess confidential information about other employees of the
     Company and its Affiliates relating to their education, experience, skills,
     abilities, compensation and benefits, and inter-personal relationships with
     customers of the Company and its Affiliates. The Executive recognizes that
     the information he possesses and will possess about these other employees
     is not generally known, is of substantial value to the Company and its
     Affiliates in developing their business and in securing and retaining
     customers, and has been and will be acquired by him because of his business
     position with the Company and its Affiliates. The Executive agrees that at
     all times during the Executive's employment with the Company and for a
     period of one (1) year thereafter, he will not, directly or indirectly,
     solicit or recruit any employee of the Company or its Affiliates for the
     purpose of being employed by him or by any competitor of the Company or its
     Affiliates on whose behalf he is acting as an agent, representative or
     employee and that he will not convey any such confidential information or
     trade secrets about other employees of the Company and its Affiliates to
     any other person; provided, however, that it shall not constitute a
     solicitation or recruitment of employment in violation of this paragraph to
     discuss employment opportunities with any employee of the Company or its
     Affiliates who has either first contacted the Executive or regarding whose
     employment the Executive has discussed with and received the written
     approval of the Company's Vice President, Human Resources (or, if such
     position is vacant, the Company's then Chief Executive Officer), prior to
     making such solicitation or recruitment. In view of the nature of the
     Executive's employment with the Company, the Executive likewise agrees that
     the Company and its Affiliates would be irreparably harmed by any
     solicitation or recruitment in violation of the terms of this paragraph and
     that the Company and its Affiliates shall therefore be entitled to
     preliminary and/or permanent injunctive relief prohibiting the Executive
     from engaging in any activity or threatened activity in violation of the
     terms of this paragraph and to any other relief available to them.
 y.  Survival of Provisions. The obligations contained in Section 13(a) and
     Section 13(b) above shall survive the termination of the Executive's
     employment within the Company and shall be fully enforceable thereafter. If
     it is determined by a court of competent jurisdiction in any state that any
     restriction in Section 13(a) or Section 13(b) above is excessive in
     duration or scope or is unreasonable or unenforceable under the laws of
     that state, it is the intention of the parties that such restriction may be
     modified or amended by the court to render it enforceable to the maximum
     extent permitted by the law of that state.
 z.  Release; Lump Sum Payment. In the event the Executive's employment is
     terminated by the Company other than for Cause, death or Disability or the
     Executive shall terminate his employment for Good Reason, if the Executive
     agrees (i) to the covenants described in Section 13(a) and Section 13(b)
     above, (ii) to execute a release (the "Release") of all claims
     substantially in the form attached hereto as Exhibit A within forty-five
     (45) days after the applicable Date of Termination and does not revoke such
     release in accordance with the terms thereof, and (iii) to provide the
     consulting services described in Section 13(e) below, then in consideration
     for such covenants, the Company shall pay the Executive a lump sum amount
     in cash equal to [one-half (1/2) or one (1) times] the sum of (A) the
     Executive's Annual Base Salary and (B) the greater of the Executive's
     target bonus for the year of termination under the Company's Executive
     Incentive Plan (or any successor plan) or the average of the two (2) years'
     highest gross annual bonus awards, not necessarily consecutive, paid by the
     Company (or its predecessor) to the Executive under the Company's Executive
     Incentive Plan (or any predecessor or successor plan) in the five (5) years
     preceding the year of termination. The amount specified in this Section
     13(d) shall be paid as soon as practicable following the Executive's
     execution of the Release, and the Executive shall have the right to elect
     to defer such payment under the terms and conditions of the Company's
     nonqualified deferred compensation plan.
 aa. Consulting. If the Executive agrees to the covenants described in Section
     13(d) above, then the Executive shall have the obligation to provide
     consulting services to the Company as an independent contractor, commencing
     on the Date of Termination and ending on the [first or second] anniversary
     of the Date of Termination (the "Consulting Period"). The Executive shall
     hold himself available at reasonable times and on reasonable notice to
     render such consulting services as may be so assigned to him by the Board
     or the Company's then Chief Executive Officer; provided, however, that
     unless the parties otherwise agree, the consulting services rendered by the
     Executive during the Consulting Period shall not exceed twenty (20) hours
     each month. The Company agrees to use its best efforts during the
     Consulting Period to secure the benefit of the Executive's consulting
     services so as to minimize the interference with the Executive's other
     activities, including requiring the performance of consulting services at
     the Company's offices only when such services may not be reasonably
     performed off-site by the Executive.
     
     
     
     

     Section 14.
     
     Legal Fees
     
     . In the event of the termination of the Executive's employment within two
     (2) years following a Change in Control, the Company shall pay to the
     Executive all legal fees and expenses (including but not limited to fees
     and expenses in connection with any arbitration) incurred by the Executive
     in disputing in good faith any issue arising under this Agreement relating
     to the termination of the Executive's employment or in seeking in good
     faith to obtain or enforce any benefit or right provided by this Agreement,
     but in each case only to the extent the arbitrator or court determines that
     the Executive had a reasonable basis for such claim. Notwithstanding the
     foregoing, in the event of the termination of the Executive's employment
     prior to a Change in Control, the Executive, if he is the prevailing party,
     shall be entitled to recover all legal fees and expenses incurred in
     disputing in good faith any issue arising under this Agreement.
     
     Section 15.
     
     Successors
     
     .

 ab. Assignment by Executive. This Agreement is personal to the Executive and
     without the prior written consent of the Company shall not be assignable by
     the Executive otherwise than by will or the laws of descent and
     distribution. This Agreement shall inure to the benefit of and be
     enforceable by the Executive's legal representatives.
 ac. Successors and Assigns of Company. This Agreement shall inure to the
     benefit of and be binding upon the Company, its successors and assigns. The
     Company may not assign this Agreement to any person or entity (except for a
     successor described in Section 15(c) below) without the Executive's written
     consent.
 ad. Assumption. The Company shall require any successor (whether direct or
     indirect, by purchase, merger, consolidation or otherwise) to all or
     substantially all of the business and/or assets of the Company to assume
     expressly and agree to perform this Agreement in the same manner and to the
     same extent that the Company would be required to perform it if no such
     succession had taken place. As used in this Agreement, "Company" shall mean
     the Company as hereinbefore defined and any successor to its businesses
     and/or assets as aforesaid that assumes and agrees to perform this
     Agreement by operation of law or otherwise.
     
     
     
     

     Section 16.
     
     Administration Prior to Change in Control
     
     . Prior to a Change in Control, the Compensation Committee shall have full
     and complete authority to construe and interpret the provisions of this
     Agreement, to determine an individual's entitlement to benefits under this
     Agreement, to make in its sole and absolute discretion all determinations
     contemplated under this Agreement, to investigate and make factual
     determinations necessary or advisable to administer or implement this
     Agreement, and to adopt such rules and procedures as it deems necessary or
     advisable for the administration or implementation of this Agreement. All
     determinations made under this Agreement by the Compensation Committee
     shall be final and binding on all interested persons. Prior to a Change in
     Control, the Compensation Committee may delegate responsibilities for the
     operation and administration of this Agreement to one or more officers or
     employees of the Company. The provisions of this Section 16 shall terminate
     and be of no further force and effect upon the occurrence of a Change in
     Control.
     
     Section 17.
     
     Miscellaneous
     
     .

 ae. Governing Law. This Agreement shall be governed by and construed in
     accordance with the laws of the State of California, without reference to
     its principles of conflict of laws. The captions of this Agreement are not
     part of the provisions hereof and shall have no force or effect. This
     Agreement may not be amended, modified, repealed, waived, extended or
     discharged except by an agreement in writing signed by the party against
     whom enforcement of such amendment, modification, repeal, waiver, extension
     or discharge is sought. No person, other than pursuant to a resolution of
     the Board or a committee thereof, shall have authority on behalf of the
     Company to agree to amend, modify, repeal, waive, extend or discharge any
     provision of this Agreement or anything in reference thereto.
 af. Notices. All notices and other communications hereunder shall be in writing
     and shall be given by hand delivery to the other party or by registered or
     certified mail, return receipt requested, postage prepaid, addressed, in
     either case, to the Company's headquarters or to such other address as
     either party shall have furnished to the other in writing in accordance
     herewith. Notices and communications shall be effective when actually
     received by the addressee.
 ag. Severability. The invalidity or unenforceability of any provision of this
     Agreement shall not affect the validity or enforceability of any other
     provision of this Agreement.
 ah. Taxes. The Company may withhold from any amounts payable under this
     Agreement such federal, state or local taxes as shall be required to be
     withheld pursuant to any applicable law or regulation.
 ai. No Waiver. The Executive's or the Company's failure to insist upon strict
     compliance with any provision hereof or any other provision of this
     Agreement or the failure to assert any right the Executive or the Company
     may have hereunder, including, without limitation, the right of the
     Executive to terminate employment for Good Reason pursuant to Section 1
     hereof, or the right of the Company to terminate the Executive's employment
     for Cause pursuant to Section 1 hereof shall not be deemed to be a waiver
     of such provision or right or any other provision or right of this
     Agreement.
 aj. Entire Agreement; Exclusive Benefit. This instrument contains the entire
     agreement of the Executive, the Company or any predecessor or subsidiary
     thereof with respect to any severance or termination pay. The Pre-Change in
     Control Severance Payment, the Post-Change in Control Severance Payment and
     all other benefits provided hereunder shall be in lieu of any other
     severance payments to which the Executive is entitled under any other
     severance plan or program or arrangement sponsored by the Company, as well
     as pursuant to any individual employment or severance agreement that was
     entered into by the Executive and the Company, and, upon the Effective Date
     of this Agreement, all such plans, programs, arrangements and agreements
     are hereby automatically superseded and terminated.
 ak. No Right of Employment. Nothing in this Agreement shall be construed as
     giving the Executive any right to be retained in the employ of the Company
     or shall interfere in any way with the right of the Company to terminate
     the Executive's employment at any time, with or without Cause.
 al. Unfunded Obligation. The obligations under this Agreement shall be
     unfunded. Benefits payable under this Agreement shall be paid from the
     general assets of the Company. The Company shall have no obligation to
     establish any fund or to set aside any assets to provide benefits under
     this Agreement.
 am. Termination. Notwithstanding anything contained herein, this Agreement
     shall automatically terminate and be of no further force and effect and no
     benefits shall be payable hereunder in the event that the Company sells or
     otherwise disposes of any part of the business or assets of the Company
     (other than such a sale or disposition which is part of a transaction or
     series of transactions which would result in a Change in Control) and as a
     result of such transaction, (i) the Executive becomes an employee of the
     buyer of such business or assets (the "Buyer") or (ii) the Executive is
     offered employment by the Buyer in an executive position with reasonably
     comparable status, compensation, benefits and severance agreement and which
     is consistent with the Executive's experience and education, but the
     Executive declines to accept such offer.
 an. Term. The term of this Agreement shall commence on the Effective Date and
     shall continue until the third (3rd) anniversary of the Effective Date;
     provided, however, that commencing on the second (2nd) anniversary of the
     Effective Date (and each anniversary of the Effective Date thereafter), the
     term of this Agreement shall automatically be extended for one (1)
     additional year, unless at least ninety (90) days prior to such date, the
     Company or the Executive shall give written notice to the other party that
     it or he, as the case may be, does not wish to so extend this Agreement.
     Notwithstanding the foregoing, if the Company gives such written notice to
     the Executive less than two (2) years after a Change in Control, the term
     of this Agreement shall be automatically extended until the later of (A)
     the date that is one (1) year after the anniversary of the Effective Date
     that follows such written notice or (B) the second (2nd) anniversary of the
     Change in Control Date.
 ao. Counterparts. This Agreement may be executed in several counterparts, each
     of which shall be deemed to be an original but all of which together shall
     constitute one and the same instrument.
     
     
     
     
 ap. IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from
     its Board of Directors, the Company have caused this Agreement to be
     executed as of the day and year first above written.

SEMPRA ENERGY


_____________________________________

G. Joyce Rowland
Senior Vice President, Human Resources

_____________________________________
Date

   

EXECUTIVE


_____________________________________

[___________________]

_____________________________________
Date

EXHIBIT A

GENERAL RELEASE

This GENERAL RELEASE (the "Agreement"), dated ___________, is made by and
between ______________________________, a California corporation (the "Company")
and ___________________________ ("you" or "your").

WHEREAS, you and the Company have previously entered into that certain Severance
Pay Agreement dated ____________, 2006 (the "Severance Pay Agreement"); and

WHEREAS, Section 13(d) of the Severance Pay Agreement provides for the payment
of a benefit to you by the Company in consideration for certain covenants,
including your execution and non-revocation of a general release of claims by
you against the Company and its subsidiaries and affiliates.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, you and the Company hereby agree as follows:

ONE: Your signing of this Agreement confirms that your employment with the
Company shall terminate at the close of business on ____________, or earlier
upon our mutual agreement.

TWO: As a material inducement for the payment of the benefit under Section 13 of
that certain Severance Pay Agreement between you and the Company, and except as
otherwise provided in this Agreement, you and the Company hereby irrevocably and
unconditionally release, acquit and forever discharge the other from any and all
Claims either may have against the other. For purposes of this Agreement and the
preceding sentence, the words "Releasee" or "Releasees" and "Claim" or "Claims"
shall have the meanings set forth below:

(a) The words "Releasee" or "Releasees" shall refer to you and to the Company
and each of the Company's owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
advisors, parent companies, divisions, subsidiaries, affiliates (and agents,
directors, officers, employees, representatives, attorneys and advisors of such
parent companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, under or in concert with any of them.

(b) The words "Claim" or "Claims" shall refer to any charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys' fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, which you or the Company
now, in the past or, except as limited by law or regulation such as the Age
Discrimination in Employment Act (ADEA), in the future may have, own or hold
against any of the Releasees; provided, however, that the word "Claim" or
"Claims" shall not refer to any charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys' fees and costs actually incurred) arising under [identify severance,
employee benefits, stock option, indemnification and D&O and other agreements
containing duties, rights obligations etc. of either party that are to remain
operative]. Claims released pursuant to this Agreement by you and the Company
include, but are not limited to, rights arising out of alleged violations of any
contracts, express or implied, any tort, any claim that you failed to perform or
negligently performed or breached your duties during employment at the Company,
any legal restrictions on the Company's right to terminate employees or any
federal, state or other governmental statute, regulation, or ordinance,
including, without limitation: (1) Title VII of the Civil Rights Act of 1964
(race, color, religion, sex and national origin discrimination); (2) 42 U.S.C.
Section 1981 (discrimination); (3) 29 U.S.C. Section 621-634 (age
discrimination); (4) 29 U.S.C. Section 206(d)(l) (equal pay); (5) 42 U.S.C.
Section 12101, et seq. (disability); (6) the California Constitution, Article I,
Section 8 (discrimination); (7) the California Fair Employment and Housing Act
(discrimination, including race, color, national origin, ancestry, physical
handicap, medical condition, marital status, religion, sex or age); (8)
California Labor Code Section 1102.1 (sexual orientation discrimination); (9)
Executive Order 11246 (race, color, religion, sex and national origin
discrimination); (10) Executive Order 11141 (age discrimination); (11) Section
503 and 504 of the Rehabilitation Act of 1973 (handicap discrimination); (12)
The Worker Adjustment and Retraining Act (WARN Act); (13) the California Labor
Code (wages, hours, working conditions, benefits and other matters); (14) the
Fair Labor Standards Act (wages, hours, working conditions and other matters);
the Federal Employee Polygraph Protection Act (prohibits employer from requiring
employee to take polygraph test as condition of employment); and (15) any
federal, state or other governmental statute, regulation or ordinance which is
similar to any of the statutes described in clauses (1) through (14).

THREE: You and the Company expressly waive and relinquish all rights and
benefits afforded by any statute (including but not limited to Section 1542 of
the Civil Code of the State of California) which limits the effect of a release
with respect to unknown claims. You and the Company do so understanding and
acknowledging the significance of the release of unknown claims and the waiver
of statutory protection against a release of unknown claims (including but not
limited to Section 1542). Section 1542 of the Civil Code of the State of
California states as follows:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

Thus, notwithstanding the provisions of Section 1542 or of any similar statute,
and for the purpose of implementing a full and complete release and discharge of
the Releasees, you and the Company expressly acknowledge that this Agreement is
intended to include in its effect, without limitation, all Claims which are
known and all Claims which you or the Company do not know or suspect to exist in
your or the Company's favor at the time of execution of this Agreement and that
this Agreement contemplates the extinguishment of all such Claims.

FOUR: The parties acknowledge that they might hereafter discover facts different
from, or in addition to, those they now know or believe to be true with respect
to a Claim or Claims released herein, and they expressly agree to assume the
risk of possible discovery of additional or different facts, and agree that this
Agreement shall be and remain effective, in all respects, regardless of such
additional or different discovered facts.

FIVE: You hereby represent and acknowledge that you have not filed any Claim of
any kind against the Company or others released in this Agreement. You further
hereby expressly agree never to initiate against the Company or others released
in this Agreement any administrative proceeding, lawsuit or any other legal or
equitable proceeding of any kind asserting any Claims that are released in this
Agreement.

The Company hereby represents and acknowledges that it has not filed any Claim
of any kind against you or others released in this Agreement. The Company
further hereby expressly agrees never to initiate against you or others released
in this Agreement any administrative proceeding, lawsuit or any other legal or
equitable proceeding of any kind asserting any Claims that are released in this
Agreement.

SIX: You hereby represent and agree that you have not assigned or transferred,
or attempted to have assigned or transfer, to any person or entity, any of the
Claims that you are releasing in this Agreement.

The Company hereby represents and agrees that it has not assigned or
transferred, or attempted to have assigned or transfer, to any person or entity,
any of the Claims that it is releasing in this Agreement.

SEVEN: As a further material inducement to the Company to enter into this
Agreement, you hereby agree to indemnify and hold each of the Releasees harmless
from all loss, costs, damages, or expenses, including without limitation,
attorneys' fees incurred by the Releasees, arising out of any breach of this
Agreement by you or the fact that any representation made in this Agreement by
you was false when made.

As a further material inducement to you to enter into this Agreement, the
Company hereby agrees to indemnify and hold each of the Releasees harmless from
all loss, costs, damages, or expenses, including without limitation, attorneys'
fees incurred by the Releasees, arising out of any breach of this Agreement by
it or the fact that any representation made in this Agreement by it was
knowingly false when made.

EIGHT: You and the Company represent and acknowledge that in executing this
Agreement, neither is relying upon any representation or statement not set forth
in this Agreement or the Severance Agreement.

NINE:

(a) This Agreement shall not in any way be construed as an admission by the
Company that it has acted wrongfully with respect to you or any other person, or
that you have any rights whatsoever against the Company, and the Company
specifically disclaims any liability to or wrongful acts against you or any
other person, on the part of itself, its employees or its agents. This Agreement
shall not in any way be construed as an admission by you that you have acted
wrongfully with respect to the Company, or that you failed to perform your
duties or negligently performed or breached your duties, or that the Company had
good cause to terminate your employment.

(b) If you are a party or are threatened to be made a party to any proceeding by
reason of the fact that you were an officer or director of the Company, the
Company shall indemnify you against any expenses (including reasonable
attorneys' fees; provided, that counsel has been approved by the Company prior
to retention, which approval shall not be unreasonably withheld), judgments,
fines, settlements and other amounts actually or reasonably incurred by you in
connection with that proceeding; provided, that you acted in good faith and in a
manner you reasonably believed to be in the best interest of the Company. The
limitations of California Corporations Code Section 317 shall apply to this
assurance of indemnification.

(c) You agree to cooperate with the Company and its designated attorneys,
representatives and agents in connection with any actual or threatened judicial,
administrative or other legal or equitable proceeding in which the Company is or
may become involved. Upon reasonable notice, you agree to meet with and provide
to the Company or its designated attorneys, representatives or agents all
information and knowledge you have relating to the subject matter of any such
proceeding. The Company agrees to reimburse you for any reasonable costs you
incur in providing such cooperation.

TEN: This Agreement is made and entered into in California. This Agreement shall
in all respects be interpreted, enforced and governed by and under the laws of
the State of California and applicable Federal law. Any dispute about the
validity, interpretation, effect or alleged violation of this Agreement (an
"arbitrable dispute") must be submitted to arbitration in San Diego, California.
Arbitration shall take place before an experienced employment arbitrator
licensed to practice law in such state and selected in accordance with the then
existing JAMS arbitration rules applicable to employment disputes; provided,
however, that in any event, the arbitrator shall allow reasonable discovery.
Arbitration shall be the exclusive remedy for any arbitrable dispute. The
arbitrator in any arbitrable dispute shall not have authority to modify or
change the Agreement in any respect. You and the Company shall each be
responsible for payment of one-half (1/2) the amount of the arbitrator's fee(s);
provided, however, that in no event shall you be required to pay any fee or cost
of arbitration that is unique to arbitration or exceeds the costs you would have
incurred had any arbitrable dispute been pursued in a court of competent
jurisdiction. The Company shall make up any shortfall. Should any party to this
Agreement institute any legal action or administrative proceeding against the
other with respect to any Claim waived by this Agreement or pursue any
arbitrable dispute by any method other than arbitration, the prevailing party
shall be entitled to recover from the non-prevailing party all damages, costs,
expenses and attorneys' fees incurred as a result of that action. The
arbitrator's decision and/or award shall be rendered in writing and will be
fully enforceable and subject to an entry of judgment by the Superior Court of
the State of California for the County of San Diego, or any other court of
competent jurisdiction.

ELEVEN: Both you and the Company understand that this Agreement is final and
binding eight (8) days after its execution and return. Should you nevertheless
attempt to challenge the enforceability of this Agreement as provided in
Paragraph TEN or, in violation of that Paragraph, through litigation, as a
further limitation on any right to make such a challenge, you shall initially
tender to the Company, by certified check delivered to the Company, all monies
received pursuant to Section 13(d) of the Severance Pay Agreement, plus
interest, and invite the Company to retain such monies and agree with you to
cancel this Agreement and void the Company's obligations under Section 13(d) of
the Severance Pay Agreement. In the event the Company accepts this offer, the
Company shall retain such monies and this Agreement shall be canceled and the
Company shall have no obligation under Section 13(d) of the Severance Pay
Agreement. In the event the Company does not accept such offer, the Company
shall so notify you and shall place such monies in an interest-bearing escrow
account pending resolution of the dispute between you and the Company as to
whether or not this Agreement and the Company's obligations under Section 13(d)
of the Severance Pay Agreement shall be set aside and/or otherwise rendered
voidable or unenforceable. Additionally, any consulting agreement then in effect
between you and the Company shall be immediately rescinded with no requirement
of notice.

TWELVE: Any notices required to be given under this Agreement shall be delivered
either personally or by first class United States mail, postage prepaid,
addressed to the respective parties as follows:

To Company:

[TO COME]

 

Attn: [TO COME]

To You:

_________________

 

_________________

 

_________________

THIRTEEN: You understand and acknowledge that you have been given a period of
forty-five (45) days to review and consider this Agreement (as well as
statistical data on the persons eligible for similar benefits) before signing it
and may use as much of this forty-five (45) day period as you wish prior to
signing. You are encouraged, at your personal expense, to consult with an
attorney before signing this Agreement. You understand and acknowledge that
whether or not you do so is your decision. You may revoke this Agreement within
seven (7) days of signing it. If you wish to revoke, the Company's Vice
President, Human Resources must receive written notice from you no later than
the close of business on the seventh (7th) day after you have signed the
Agreement. If revoked, this Agreement shall not be effective and enforceable,
and you will not receive payments or benefits under Section 13(d) of the
Severance Pay Agreement.

FOURTEEN: This Agreement constitutes the entire agreement of the parties hereto
and supersedes any and all other agreements (except the Severance Pay Agreement)
with respect to the subject matter of this Agreement, whether written or oral,
between you and the Company. All modifications and amendments to this Agreement
must be in writing and signed by the parties.

FIFTEEN: Each party agrees, without further consideration, to sign or cause to
be signed, and to deliver to the other party, any other documents and to take
any other action as may be necessary to fulfill the obligations under this
Agreement.

SIXTEEN: If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
application; and to this end the provisions of this Agreement are declared to be
severable.

SEVENTEEN: This Agreement may be executed in counterparts.

I have read the foregoing General Release, and I accept and agree to the
provisions it contains and hereby execute it voluntarily and with full
understanding of its consequences. I am aware it includes a release of all known
or unknown claims.

DATED: __________

__________________________________________

DATED: __________

__________________________________________

You acknowledge that you first received this Agreement on [date].

_________________________

 